Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, lines 4-5, “…coupled to an upper back corner portion thereof” is vague and indefinite as to upper back corner portion of what element.   Claims 3-16 are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 7, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernandez et al (US Patent no. 8,646,624). Fernandez discloses a storage system and associated method comprising all the claimed features of applicant’s invention as illustrated below. 

    PNG
    media_image1.png
    918
    1313
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    655
    851
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US Patent no. 3,362,768) in view in view of Fernandez et al (US Patent no. 8,646,624).  
Regarding claims 1, 3, and 4, Fink discloses a storage system comprising a back channel (20, figures 1 and 2) includes opposing upper and lower walls (20 and 28) configured to be mountable along a support surface (wall, figure 1); and at least one wall (30 with either attached panels 74, 75, figure 2) including a connector (40 and/or 58 coupled to an upper back corner portion thereof for mounting the at least one wall (30) along the back channel (20); wherein the connector (40 and/or 58 and 80} is disposed at and/or coupled to an upper hack corner portion (40, figure 3} of the at least one wall (30).  Additionally, Fink’s the storage system is inherently capable of being used as a closet storage system; and the back channel is configured to be mountable along a back wall of a closet.  
However, Fink does not disclose the connector within upper corner of the at least one wall and the connector is provided with a slot between upper portion and a lower portion that receives the lower wall of the back channel such that the upper edge of the at least one wall aligns between the upper and lower wall of the back channel. 
Fernandez discloses a connector for a storage unit comprising a connector received within and coupled to an upper back corner portion of the at least one wall wherein the connector is provided with a slot between upper portion and a lower portion that receives the lower wall of the back channel (see illustration below) such that an upper edge of the at least one wall is aligned between the opposing upper and lower walls of the back channel (as illustrated below). By having the connector between the opposing walls of the back channel has the well-known advantage of providing stability in the connection between the back channel and the connector. 

    PNG
    media_image1.png
    918
    1313
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skilled in the art to have modify the connectors of Fink such that it is provided with a slot to receive the lower wall of the back channel for stability purposes by having the connector between the opposing walls of the back channel as taught by Fernandez. 
Regarding claim 7, Fink discloses wherein the at least one wall includes first and second side walls (30 with either attached panels 74, 75, figure 2} including respective first and second connectors (40) for mounting the first and second side walls along the back channel.

Regarding claim 13, Fink discloses wherein the top wall (48, figure 2) , the back wail (95, figure 2), and the bottom wall (45, figure 2) are configured to be coupled to the first and second side walls (30) after the first and second side walls are mounted along the back channel (20), whereby the plurality of walls may be assembled piece-by-piece (column 4, lines 3-50} and/or modularly to the first and second side walls mounted along the back channel.
Regarding claim 16, Fink does not disclose the connector comprises a stamped steel connector. Such material for connectors are old and well-known in the art of storage systems. Attorney Docket No. 4743-000600-US-CPB Fernandez discloses a storage system comprising a connector (192, figure 47) which may be stamped from steel (column 15, lines 28-29).  It would have been obvious to one of ordinary skilled in the art to have made the connector of stamped steel connector as such material is old and well-known in the art of supporting brackets as demonstrated by Fernandez.
Regarding claim 17, Fink discloses an associated method of installing a storage system, the method comprising: mounting a back channel (20) along a support surface; and mounting at least one wall (30) along the back channel using a connector (40, 58 and 60).


wherein the method includes: mounting the first and second side walls (30) along the back channel (20); and assembling one or more of atop wall (48, figure 2) , a back wall (95, figure 2), and a bottom wall (45, figure 2) piece-by-piece (column 4, lines 3-50) and/or modularly to the first and second side walls that are mounted along the back channel.
Claims 5, 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US Patent no. 3,362,768) in view of Fernandez et al (US Patent no. 8,646,624) as applied to claims 1, 7, 10 above, and further in view of Zoebelein (US Patent no. 3,596,942). Fink and Fernandez combined discloses a storage system comprising all the claimed features of applicant’s invention except for the top wall having first and second opposite side edge portions and one or more slot-in channels along the first and second side edge portions for coupling the top wall to the respective first and second side walls; wherein: the one or more slot-in channels comprise one or more L-shaped slots configured for slidably receiving an end portion of a shelf support peg or pin; and/or the top wall includes a back portion, and the back channel is configured for receiving the back portion of the top wall therein
Zoebelein teaches in a storage system comprising a top wall (12, figures 1 and 2) having opposite side edge portions (22, figure 2) and one or more slot-in channels (25, 29, figure 2) along the side edge portion for coupling the top wall (12)  to the first and second side walls (11);  wherein: the one or more slot-in channels comprise one or more L-shaped slots (25, 29, figure 2) configured for slidably receiving an end portion of .   
Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US Patent no. 3,362,768) in view of Fernandez et al (US Patent no. 8,646,624) as applied to claims 1, 7, 10 above, and further in view of Apgood, II et al (US Patent no. 8,177,311). Fink and Fernandez combined discloses a storage system comprising all the claimed features of applicant’s invention except for mounting the plurality of walls to the sidewalls as a collective unit to the back channel and collectively slide along the back channel until secure in place.  Apgood, II disclose a storage system comprising plurality of walls that includes top wall (74), bottom wall (76) and back wall (a rear wall may be provided, see column 15 lines 25-28), connected to first and second sidewalls (80 and 82) wherein the mounting the plurality of walls to the sidewalls as a collective unit to the back channel and collectively slide along the back channel until secure in place (cabinet 74 may be readily moved among various positions on the support surface 72, column 15, lines 42-46). Such modular assemblage before mounting to a wall surface is old and well-known in the art and provides the well-known advantage of assembling on a fixed surface for a quick mount and dismount of the .
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. Applicant argues that Fernandez reference does not show the now amended language of having the connector in the upper corner of the at least one wall such that the slot of the connector receives the lower wall of the back channel such that the upper edge of the at least one wall is aligned between the upper and lower wall of the back channel.   In the above new grounds of rejection, it is shown that the vertical bracket is equivalent to a wall mounted to the back channel such that a connector in the upper corner of the at least one wall such that the slot of the connector receives the lower wall of the back channel such that the upper edge of the at least one wall is aligned between the upper and lower wall of the back channel as discussed and shown above and below for convenience.

    PNG
    media_image1.png
    918
    1313
    media_image1.png
    Greyscale
   
Thus, Fernandez does teach a connector of a wall to a back channel such that the upper edge of the wall is aligned with the upper and lower wall of the back channel as discussed and shown above for the well-known advantage of providing stability to the wall that is attached to the back channel.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate storage system with connectors.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc